DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9, 14, 15, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated  by Hideyuki et al. “ A visual Marker for precise pose estimation based on lenticular lenses, cited by Applicant.
Re-claim 1, Hideyuki discloses an orientation detection system, comprising:
 an orientation detector   including an image sensor and image processing circuitry (Abstract, Introduction; a single camera extracted pose information from the pattern) ; and 
an orientation tag configured to be coupled to a user interactive device, the orientation tag comprising: a first layer of visual data (introduction, planar visual marker);
 and a second layer (lenticular lens) of visual alignment features disposed over the first layer of visual data (Section III the marker consists of a black-and-white stripe pattern printed on standard paper and a lenticular lens pasted to the pattern)  wherein the visual alignment features are configured to reveal and block portions of the visual data with respect to a viewpoint of the image sensor, wherein different patterns of the visual data are observable to the image sensor, wherein each pattern of the different patterns corresponds to a relative orientation of the orientation tag with respect to the viewpoint (See Abstract, Introduction and section III  a lenticular lens is used as a second layer  of visual alignment features the a marker displays moir´e patterns (interference patterns) which vary their appearance according to the visual-line angle of observation. It consists of a lenticular lens and a two-tone stripe pattern. relative pose between a camera and the marker accurately even by frontal observation by image analysis) , 
wherein the image processing circuitry is configured to identify an orientation of the orientation tag based on a pattern of different patterns of the visual data observed by the image sensor (Section Introduction present the image processing method and the algorithm to extract angle information from the marker) .  
Re Claim 2,  Hideyuki discloses the orientation detection system of claim 1, wherein the visual alignment features are configured to physically block patterns of the different patterns of the visual data that do not correspond to the relative orientation of the orientation tag with respect to the viewpoint from being viewed by the image sensor ( See abstract ; The lenticular lens  has this function. The marker has moire´ patterns which consist of lenticular lens and stripe pattern, which vary their appearance according to visual-line angle of observation. Section III the marker consists of a black-and-white stripe pattern printed on standard paper and a lenticular lens pasted to the pattern) .  
Re Claim 3,  Hideyuki discloses the orientation detection system of claim 1, wherein the visual alignment features are configured to: provide, via refraction, the pattern of different patterns of the visual data for observation by the image sensor from the viewpoint; and block, via refraction, patterns of the different patterns of the visual data that do not correspond to the relative orientation of the orientation tag with respect to the viewpoint from being viewed by the image sensor (Abstract, the lenticular les works via refraction) .  
Re Claim 4, Hideyuki discloses the orientation detection system of claim 1, wherein each pattern of the different patterns comprises a barcode or a Quick Response (QR) code that is decipherable by the image processing circuitry to represent a horizontal rotational angle and a vertical rotational angle of the orientation tag  (Introduction , and Section III; the visual marker is a two-dimensional pattern from which a single camera can extract its ID and pose wherein the marker consists of a black-and-white stripe pattern printed on standard paper
Re Claim 6, Hideyuki discloses an entertainment system, comprising:
 an orientation tag of a user interactive device, the orientation tag comprising a plurality of visual patterns ( black-and-white stripe pattern)  and a visual alignment feature ( lenticular lens)  that limits viewing of the plurality of visual patterns based on a viewing orientation of the orientation tag   (( Section III the marker consists of a black-and-white stripe pattern printed on standard paper and a lenticular lens pasted to the pattern; See Abstract ,  Introduction and section III  a lenticular lens is used as a  visual alignment features  with moiré patterns which  vary their appearance according to the visual-line angle of observation.);
 a camera configured to capture an image of the orientation tag of the user interactive device ( Abstract, Introduction ; a single   camera extract pose information from the pattern); and a controller having processing circuitry and a memory, the memory storing machine-readable instructions configured to cause the processing circuitry to: identify the orientation tag of the user interactive device in the image; and determine an orientation of the orientation tag based on orientation information associated with a visual pattern of the plurality of visual patterns captured in the image (camera extract pose information from the pattern , Introduction present the image processing method and the algorithm to extract angle information from the marker.)  
Re Claim 7,  Hideyuki discloses the entertainment system of claim 6, wherein the orientation information comprises a horizontal rotational angle and a vertical rotational angle of the orientation tag (See Introduction , attitude and angle are estimated) .  
Re Claim 8, Hideyuki discloses the entertainment system of claim 7, wherein the machine-readable instructions are configured to cause the processing circuitry to determine the orientation of the orientation tag by applying the horizontal rotational angle and the vertical rotational angle to the orientation tag in the image (See introduction Planar visual marker is a two-dimensional pattern from which a single camera can extract its ID and pose wherein the pose is attitude /angle) .  
Re Claim 9, Hideyuki discloses the entertainment system of claim 6, wherein the machine-readable instructions are configured to cause the processing circuitry to determine a position of the orientation tag in the image (See introduction and Section III   Planar visual marker is a two-dimensional pattern from which a single camera can extract its ID and pose wherein the pose is attitude /angle)
Re Claim 14, Hideyuki discloses a user interactive device, comprising: an orientation tag comprising: a first layer comprising a plurality of patterns (black-and-white stripe pattern), wherein each pattern of the plurality of patterns indicates a set of orientation information (See Abstract and Introduction; camera extract pose information angle/atittiude from the pattern , Introduction present the image processing method and the algorithm to extract angle information from the marker) ; and a second layer   disposed over the first layer (lenticular lens pasted to the pattern) , wherein the second layer comprises a plurality of elements (moiré patterns ) configured to:   enable a corresponding pattern of the plurality of patterns, wherein the corresponding pattern corresponds to a viewpoint of the orientation tag to be viewed from the viewpoint; and prevent non-corresponding patterns of the plurality of patterns, wherein the non-corresponding patterns do not correspond to the viewpoint of the orientation tag from being viewed from the viewpoint  (See Abstract ,  Introduction and section III  a lenticular lens is used as a  visual alignment features  with moiré patterns which  vary their appearance according to the visual-line angle of observation ).  
Re Claim 15, Hideyuki discloses the user interactive device of claim 14, comprising a handheld device (last paragraph of page 1, pose information is critical to object handing by robots ).  
Re Claim 19, Hideyuki discloses the user interactive device of claim 14, comprising a light source, wherein the light source is configured to emit light to illuminate the plurality of patterns ( the use of a camera to read pattern , thus light source is implicit) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki et al. “ A visual Marker for precise pose estimation based on lenticular lenses, cited by Applicant in view of Tailing et al. “ Two-Layer QR Codes”.
Re Claim 5, Hideyuki discloses the orientation detection system of claim 1, but fails to disclose wherein each pattern of the different patterns comprises text indicative of a horizontal rotational angle and a vertical rotational angle of the orientation tag.  
Yuan discloses wherein each pattern of the different patterns comprises text indicative of a horizontal rotational angle and a vertical rotational angle of the orientation tag (Abstract).
Given the teachings of Yuan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hideyuki with wherein each pattern of the different patterns comprises text indicative of a horizontal rotational angle and a vertical rotational angle of the orientation tag.
Doing so  would provide a two-layer QR code that can display multiple QR code encoding multiple  messages by changing the view (See introduction).
3.	Claim(s) 10-11, 16-17,  are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki et al. “ A visual Marker for precise pose estimation based on lenticular lenses, cited by Applicant in view of  Heyse US Publication No. 2022/0113541.
Re Claims 10-11, Hideyuki discloses the entertainment system of claim 9, but fails discloses  an output device, wherein the machine-readable instructions are configured to cause the processing circuitry to instruct the output device to output a user interactive experience based on the orientation and the position of the orientation tag .
Heyse discloses an output device, wherein the machine-readable instructions are configured to cause the processing circuitry to instruct the output device to output a user interactive experience based on the orientation and the position of the orientation tag (P54, a  head-mounted display 22 has an assignment means 29 designed as a marker 29, which can be designed, for example, as an LED, a QR code or the like. P60 as soon as the display position detection device 28 detects that the head-mounted display 22 is located within the synchronization area 44, the head-mounted display 22 is synchronized with the virtual reality generated by the VR device 30).
Heyse further discloses wherein the output device comprises an electronic display, wherein the memory stores data correlating the orientation of the orientation tag to video data, and wherein the machine-readable instructions are configured to cause the processing circuitry to instruct the electronic display to display the video data based on the orientation of the orientation tag  (P60-63As soon as the display position detection device 28 detects that the head-mounted display 22 is located within the synchronization area 44, the head-mounted display 22 is synchronized with the virtual reality generated by the VR device 30.   At this time, the position and orientation of the head-mounted display 22 are set in relation to the position and orientation of the vehicle. In other words, the first coordinate system 40 and the second coordinate system 42 are set in a reference relationship to one another). 
Given the teachings of Heyse it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hideyuki with wherein the machine-readable instructions are configured to cause the processing circuitry to instruct the output device to output a user interactive experience based on the orientation and the position of the orientation tag.
Doing so would achieve a high level of immersion (P21).
Re Claims 16-17, Hideyuki discloses the user interactive device of claim 14, but fails to specifically discloses  a head-mounted device.
Heyse  discloses a head-mounted device( P54, a  head-mounted display 22 has an assignment means 29 designed as a marker 29, which can be designed, for example, as an LED, a QR code or the like).
 Heyse  discloses wherein the head-mounted device comprises a display, and wherein the display is configured to output video data based on the set of orientation information indicated by the corresponding pattern (P60-63).  
Given the teachings of Heyse it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hideyuki with a head-mounted device.
Doing so ensures higly safisfactory immersion.   
Claim(s) 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki et al. “ A visual Marker for precise pose estimation based on lenticular lenses, cited by Applicant  in view of Stafford  US Publication No. 20150258431.
Re Claim 18,  Hideyuki discloses the user interactive device of claim 14, but fails to disclose  a wearable material, wherein the wearable material comprises a plurality of orientation tags, wherein the plurality of orientation tags comprises the orientation tag.  
However, Stafford discloses a wearable material, wherein the wearable material comprises a plurality of orientation tags, wherein the plurality of orientation tags comprises the orientation tag (P, 16, 148; Fig. 7a).
Given the teachings of Stafford it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hideyuki with a  wearable material, wherein the wearable material comprises a plurality of orientation tags, wherein the plurality of orientation tags comprises the orientation tag.  
Doing so would provide  close-up views that enable accurate position and or orientation. 
Re Claim 20,  Hideyuki discloses the user interactive device of claim 19 but fails to disclose  wherein the light source comprises a liquid crystal display, a light-emitting diode, or an organic light-emitting diode.  
However, Stafford discloses wherein the light source comprises a liquid crystal display, a light-emitting diode, or an organic light-emitting diode (P16).  
Given the teachings of Stafford it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hideyuki with the light source comprises a liquid crystal display, a light-emitting diode, or an organic light-emitting diode.
Doing so would enable identification of a location (P16).
Re Claim 21,  Hideyuki discloses the user interactive device of claim 19 but fails to disclose wherein the light source comprises reflective material.  
However, Stafford discloses wherein the light source comprises reflective material (P16).
Given the teachings of Stafford it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hideyuki with the light source comprising a reflective material.  
Doing so would enable identification of a location (P16).



Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki et al. “ A visual Marker for precise pose estimation based on lenticular lenses, cited by Applicant in view of  Heyse US Publication No. 2020/0113541 as applied to claim 10 above and further in view of Southworth US Patent No. 10, 733, 960.
Re Claim 12, Hideyuki  and Heyse disclose the entertainment system of claim 10 but fails to specifically discloses wherein the output device comprises a speaker, and wherein the memory stores data correlating the orientation of the orientation tag to audio data, and wherein the machine-readable instructions are configured to cause the processing circuitry to instruct the speaker to output the audio data based on the orientation of the orientation tag.  
However Southworth discloses wherein the output device comprises a speaker, and wherein the memory stores data correlating the orientation of the orientation tag to audio data, and wherein the machine-readable instructions are configured to cause the processing circuitry to instruct the speaker to output the audio data based on the orientation of the orientation tag (The HMD 110 may include one or more of: a sensor to capture information for determining position or orientation of the HMD 110 in physical space (e.g., in two or three dimensions), speaker  for producing audio output, wireless means to communicate information (e.g., audio or other sensor data such as position or orientation information) between HMDs  a means for storing information, and one or more processors for computing or controlling the audio communicated between the HMDs 110. I).
Given the teachings of Southworth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hideyuki  as modified by Heyse with the output device comprises a speaker, and wherein the memory stores data correlating the orientation of the orientation tag to audio data, and wherein the machine-readable instructions are configured to cause the processing circuitry to instruct the speaker to output the audio data based on the orientation of the orientation tag (Column 2, lines 55-67).
Doing so would  provide a means to communicate information (e.g., audio or other sensor data such as position or orientation information) between HMDs or other devices (Column 2, lines 55-67).

Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki et al. “ A visual Marker for precise pose estimation based on lenticular lenses, cited by Applicant  in view of Ikenoue US Publication No. 2016/0225156.
Re Claim 13,  Hideyuki discloses the entertainment system of claim 6, but fails to disclose  wherein the user interactive device comprises a mobile device, and wherein the orientation tag is affixed to the mobile device  .  
Ikenoue discloses wherein the user interactive device comprises a mobile device  , and wherein the orientation tag is affixed to the mobile device (P33 and 34.)
Given the teachings of Ikenoue it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of   Hideyuki such that the user interactive device comprises a mobile device, and wherein the orientation tag is affixed to the mobile device  .  
Doing so would  provide a means for the user to  receive requests such as r starting and ending processes, selecting functions, and inputting commands, and outputs the received request to the information processing device 10 as an electrical signal (P33) .

Conclusion
The following reference is cited but not relied upon:
Kake US Publication No.  2018/0329215 discloses a display control apparatus includes a display control section that generates a virtual space image by specifying a viewpoint position and a direction of line of sight and displays the image on a head-mounted display
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887